DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion
1.	The prior art Bosch (U.S. Publication No. 2016/0233676 A1) discloses a method for controlling a technical system including a power grid, connected to at least one energy supply system.  The method comprises the steps of a) providing data of the current course of the total load occurring in the power grid to a load data processor, b) the load data processor processing said data of the current course of the total load and determining curves of a plurality of load components of the total load, c) determining future load curves for each of the load components for a time period ahead; d) superimposing the future load curves and determining a future total load curve for the future total load and determining future peak loads; and e) controlling the technical system and/or the at least one energy supply system based on the determined future total load curve in order to avoid exceeding given load limits and to avoid future peak loads or to allocate energy required in the future, particularly energy required for compensating peak loads. The prior art fails to teach in combination with the rest of the limitations in the claim: “detect DC electric arcs produced in the catenary-pantograph interaction in the radio signal received by radio receiver module within at least one of the tuned radio frequency and microwave bands, and calculate the time that each of the detected DC electric arcs lasts.”

 
Allowable Subject Matter
2.	Claims 1-15 are allowed.
3.	The following is an examiner’s statement for reasons for allowance:
4.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “detect DC electric arcs produced in the catenary-pantograph interaction in the radio signal received by radio receiver module within at least one of the tuned radio frequency and microwave bands, and calculate the time that each of the detected DC electric arcs lasts.”
	
Claims 2-7, 9 and 11-15 are allowable due to their dependencies on claim 1; claim 8 is allowable due to its dependency on claim 7; claim 10 is allowable due to its dependency on claim 9.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866